Exhibit 10.1
 
EDWARD A. MILLER
P.O. Box 487
WHITE SPRINGS, FLORIDA 
32096
 
 
 
 
15 August 2011
 
Green Planet Group, Inc.
14988 N. 78th Way, Suite 103
Scottsdale, Arizona 85260
 
Attention: 
Edmond Lonergan
President and Chief Executive Officer

 
Subject:     
Retirement from Board of Directors

   
 
Ed:
 
The intent of this letter is to inform you of my retirement from the Green
Planet Group, Inc. Board of Directors. As you are aware from our recent
discussions, I have had a lengthy history of health issues. This past year has
been particularly challenging including an increase in the severity of already
extremely serious cardiovascular problems. While changes in treatments and
medications have provided some relief, my doctors have concluded that
work-related activities and stress exacerbate the situation and therefore must
be reduced or eliminated.
 
Accordingly, this letter serves as formal notice that I will be resigning from
my position as a Member of the Green Planet Group, Inc. Board of Directors
effective 30 September, 2011 for health related reason. During the remaining
weeks I am happy to assist with any appropriate transition of my duties and
responsibilities.
 
Ed, I have enjoyed working with you on all of the exciting opportunities the
Green Planet Group has encountered as well as the challenges it has faced and
surmounted. The Green Planet Group's accomplishments and position today are a
testament to your leadership and strength of character. I urge you to continue
moving forward on the pathway to success. I wish you and the entire Green Planet
Group staff the very best of everything as you move into the future.
 
Very sincerely,
 
/s/ Edward A. Miller
 
Edward A. Miller
